DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/21 has been entered.
Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “to convert the standby power through the non-isolated converter and to provide the converted standby power to the main module”, as in Claim 11, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Response to Arguments
 	Applicant’s arguments with respect to the claim(s) filed 5/10/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes checkboxes 6-7 of the PTOL-326 dated 3/8/21 should have indicated claims 1-9 and 12-20 allowed with claims 10-11 rejected.
Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The claim language is unclear when interpreted in light of the specification because the final 3 lines of claim 11 recite “to convert the standby power through the 
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claim(s) 10 is rejected under 35 U.S.C. 102a1 as being anticipated by Reynolds (US 2016/0196803).
 	With respect to claim 10, Reynolds discloses a display apparatus (Fig. 2 110,232,234) comprising: a display (Fig. 2 display in panel 234 not shown); a driving module (Fig. 2 236) configured to control driving of the display; an interface (Fig. 2 interface between 110 and 202-204) connected to an external electronic device (Fig. 2 202,204) and configured to receive DC power (Fig. 2 VDD) and an image signal (Fig. 2 244) from the external device; and a power receiving module (Fig. 2 230) comprising circuitry configured to provide (Fig. 2 231), to the driving module (paragraph 59), the DC power received from the external electronic device through the interface, wherein a 
Allowable Subject Matter
 	Claims 1-9 and 12-20 are allowed. See the office action dated 3/8/21 for the reasons for allowance. Claim 11 is rejected as indefinite for the reasons stated above, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the indefinite rejection were overcome.
 	The following is a statement of reasons for the indication of allowable subject matter for claim 11:  With respect to claim 11, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the power receiving module includes a non-isolated converter and a controller, and the controller is configured to convert driving power, among the driving power and standby power received through the interface, through the non-isolated converter and to provide the converted driving power to the driving module and the main module based on the display apparatus being in a first mode, and to convert the standby power through the controller and to provide the converted standby power to the main module based on the display apparatus being in a second mode.
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839